Title: From Thomas Jefferson to Thomas Johnson, 8 March 1792
From: Jefferson, Thomas
To: Johnson, Thomas


          
            Dear Sir
            Philadelphia Mar. 8. 1792.
          
          I received your favor of Feb. 29. the day after I had written a public letter to the Commissioners, which touched on some of the subjects of yours. I may say in this private letter what could not be so well said in a public one, that there never was a moment’s doubt about parting with Major Lenfant rather than with a single commissioner.—I must correct an error in my public letter. I said there that the engraving would be done in three or four weeks: this idea had been given, but on further enquiry I find we cannot have it these two months.—You formerly hinted the expediency of bringing the navigable canal from the little falls down to Washington. The President thinks the practicability of this should be properly examined into, as it would undoubtedly be useful.
          In my public letter, I sent you the outlines of a proposed loan. I now inclose you a calculation, somewhat on the plan of yours. I think there is no doubt but that the lots will sell better after the employment of the money than before it. Consequently that it is better to raise money by a loan, and to sell for repayment after that money shall have been employed to raise the value of what is to be sold:—the mortgage on this plan is put on the best footing possible. No doubt it will be well to be making sales for repayment as fast as they may be advantageously made, even before the lapse of the eight years.—We have questioned Mr. Ellicot very particularly whether the plan now in hand is exact. He says the original one mixed conjecture with fact: but that the conjectural parts are since ascertained by exact survey, and that this plan is corrected from the survey, and may be relied on to the utmost minuteness. We see in fact that some whole squares of lots in the original plan are occupied by the channel of the creek in the  corrected one.—I fear your other apprehension is better founded; to wit, that the avenues are made to converge to the ends of a building of supposed extent, that the building may very probably be of less extent, and consequently not reach the points of view created for it’s use. I believe the only remedy is acquiescence for the present, and hope for the future that our building may extend with the fortunes of our government.—The angular buildings at the commencement of the avenues, may probably be offensive to the eye, if not well managed. I have seen this deformity obviated by terminating the house at that end with a bow-window, with a semi-circular portico, and with other fancies.—Should not rows of trees in the avenues and streets be an object of early attention?—Majr. Lenfant had no plans prepared for the Capitol or government house. He said he had them in his head. I do not believe he will produce them for concurrence.—On speaking with the President on Mr. Stewart of Baltimore’s idea, of facing the buildings with stone of different colours, he seemed rather to question whether from the water-table, perhaps from the ground upwards, brick facings with stone ornaments would not have a better effect, but he does not decide this. The remains of antiquity in Europe prove brick more durable than stone. The Roman brick appears in these remains to have been 22. inches long, 11 I. wide and 2 I. or 2½ I. thick. The grain is as fine as that of our best earthen ware.—Before I conclude, I will mention that in bringing the canal from the little falls into the city, it is worth while to consider whether it should not be delivered into the canal of the Tyber, to ensure the due cleansing of that by it’s current.—I am with great & sincere esteem Dear Sir Your friend & servt.,
          
            Th: Jefferson
          
          
            P.S. You seem to suppose the Commissioners liable in their private fortunes on the plan of the loan you had seen. Ours is certainly clear of that, in it’s plan. Nothing could make the commissioners liable but fraud, or such gross negligence as is as impossible as fraud; and then I presume it could only be each for his own individual act.
          
        